Exhibit 10.2

 

MUTUAL RELEASE AGREEMENT

 

MUTUAL RELEASE AGREEMENT (“Release Agreement”) dated as of June 4, 2010 by and
between (a) PNC Bank, National Association (“PNC”) as agent (the “Agent”) for
the financial institutions (the “Lenders”) that are parties to the Loan
Agreement (as defined below), and (b) P&F Industries, Inc. (“P&F”) and its
wholly owned direct and indirect subsidiaries Continental Tool Group, Inc.
(“Continental”), Florida Pneumatic Manufacturing Corporation (“Florida”),
Hy-Tech Machine, Inc. (“Hy-Tech”), Countrywide Hardware, Inc. (“Countrywide”),
WILP Holdings, Inc. (“WILP”), Green Manufacturing, Inc. (“Green”), Embassy
Industries, Inc. (“Embassy”), Nationwide Industries, Inc. (“Nationwide”),
Pacific Stair Products, Inc. (“Pacific Stair”) and Woodmark International, LP.
(“Woodmark”) (collectively, P&F, Continental, Florida, Hy-Tech, Countrywide,
WILP, Green, Embassy, Nationwide, Pacific Stair and Woodmark shall be referred
to herein as the “P&F Parties”).

 

Recitals

 

A.            Pursuant to that certain Revolving Credit, Term Loan and Security
Agreement (the “Loan Agreement”), dated as of June 8, 2009, among WM Coffman LLC
(the “Borrower”), the financial institutions which are party thereto (the
“Lenders”) and PNC as Agent for the Lenders, made loans and other financial
accommodations to, or for the benefit of, Borrower (all such loans and other
financial accommodations being herein referred to collectively as the “Loans”). 
The Loans and all other Obligations (as defined in the Loan Agreement) of
Borrower to Agent and/or the Lenders are secured by Collateral (as defined in
the Loan Agreement) which consists of substantially all of the assets of the
Borrower.

 

B.            A Forbearance Default (as defined in that certain Forbearance and
Amendment Agreement dated as of February 19, 2010 by and among the Lenders, the
Agent and the Borrower (the “Forbearance Agreement”)) exists and is continuing
under the Loan Agreement, as a result of the termination of the Borrower’s lease
for its Marion, Virginia facility by its landlord.

 

C.            On May 14, 2010, Agent, Prophet Equity LP (“Prophet”) and the
Borrower entered into a written letter of intent (the “LOI”) with respect to
Agent’s disposition of a portion of the Collateral to an affiliate of Prophet
pursuant to Section 9-610 of the Uniform Commercial Code as enacted in the State
of North Carolina (the “UCC”) (the “WMC Resources Sale”).

 

D.            On May 24, 2010, the Agent sent a written notification of
disposition of the Collateral pursuant to Section 9-611 of the UCC to the
Borrower and to, among others, Pacific Stair and Woodmark as the holders of 100%
of the membership interests in the Borrower.

 

E.             In the context of the proposed disposition of Collateral by PNC,
a dispute arose with the P & F Parties respecting certain monies.  To resolve
that dispute, the parties are entering into this Release Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Release, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties to this Release
Agreement hereby agree as follows:

 

--------------------------------------------------------------------------------


 

Agreement

 

1.             Release by PNC.  PNC, as Agent and as Lender, together with its
representatives, administrators, successors and assigns, hereby releases and
discharges the P&F Parties, and their respective representatives, agents,
administrators, successors, assigns, members, managers, officers, directors and
attorneys from any and all obligations, debts, losses, damages, liabilities,
contracts, controversies, agreements, premises, claims, causes of action, and
demands of any kind whatsoever at law or in equity, direct or indirect, known or
unknown, discovered or undiscovered, asserted or unasserted, arising from the
beginning of time to the date hereof, which PNC and the Lenders or their
successors and assigns, ever had, now has, or hereafter can, shall or may have,
arising out of, by reason of, or relating in any way whatsoever to the Borrower.

 

2.             Release by the P&F Parties.  Each of the P&F Parties, together
with its representatives, administrators, successors and assigns, hereby
releases and discharges PNC and Lenders, and their representatives, agents,
administrators, heirs, successors, assigns, members, managers, officers,
directors and attorneys from any and all obligations, debts, losses, damages,
liabilities, contracts, controversies, agreements, premises, claims, causes of
action, and demands of any kind whatsoever at law or in equity, direct or
indirect, known or unknown, discovered or undiscovered, asserted or unasserted,
arising from the beginning of time to the date hereof, which such P&F Party or
its successors and assigns, ever had, now has, or hereafter can, shall or may
have, arising out of, by reason of, or relating in any way whatsoever to the
Borrower.

 

3.             Effect Upon Loan Agreement and Other Documents.  The release set
forth in paragraph 1of this Release Agreement is not intended to and does not
release, prejudice, impair or affect in any manner the Peaceful Possession
Letter, the Loan Agreement, the Other Documents, and/or the Obligations.  The
release set forth in paragraph 2 of this Release Agreement is not intended to
and does not release, prejudice, impair or affect in any manner the Borrower’s
rights under the UCC, the Loan Documents and/or the Other Documents to an
accounting of proceeds of Agent’s dispositions of the Collateral and to any
surplus resulting therefrom.

 

4.             Conditions Precedent to Occurrence of Effective Date.  This
Release Agreement shall become automatically effective without further action
upon the closing of the WMC Resources Sale.

 

5.             Presumptions.  Each of the parties hereto acknowledge that he,
she or it, respectively, has consulted with counsel and with such other experts
and advisors as he, she or it has deemed necessary in connection with the
negotiation, execution and delivery of this Release Agreement and has
participated in the drafting hereof.  Therefore, this Release Agreement shall be
construed without regard to any presumption or rule requiring that it be
construed against any one party causing this Release or any part hereof to be
drafted.

 

6.             Entire Agreement.  This Release Agreement contains the entire
understanding and agreement by and among the parties with respect to the subject
matter hereof.  No other agreements, covenants, representations or warranties,
expressed or implied, oral or written, have been made by any party with respect
to the subject matter of this Release Agreement.  All prior

 

2

--------------------------------------------------------------------------------


 

or contemporaneous conversations, negotiations, proposed agreements and
agreements, or covenants, representations and warranties with respect to the
subject matter hereof are waived and superseded by, replaced in their entireties
and merged into this Release Agreement.

 

7.             Further Assurance.  Each party to this Release Agreement shall
execute such other and further documents and instruments as the other party may
reasonably request to implement the provisions of this Release Agreement.

 

8.             Benefit of Agreement.  This Release Agreement shall be binding
upon, inure to the benefit of and be enforceable by the parties hereto and their
respective successors and assigns.  No other person or entity shall be entitled
to claim any right or benefit hereunder, including, without limitation, any
third-party beneficiary of this Release Agreement.

 

9.             Severability.  The provisions of this Release Agreement are
intended to be severable.  If any provisions of this Release Agreement shall be
held invalid or unenforceable in whole or in part in any jurisdiction, such
provision shall, as to such jurisdiction, be ineffective to the extent of such
invalidity or enforceability without in any manner affecting the validity or
enforceability of such provision in any other jurisdiction or the remaining
provisions of this Release in any jurisdiction.

 

10.           Governing Law, Jurisdiction, Venue.  This Release Agreement shall
be governed by and construed in accordance with the laws of the State of New
York applied to contracts to be performed wholly within the State of New York. 
Any judicial proceeding brought by or against any party to this Release
Agreement with respect to this Release Agreement or any related agreement may be
brought in any court of competent jurisdiction in the State of New York, County
of New York, United States of America, and, by execution and delivery of this
Release Agreement, each party accepts for himself, herself or itself and in
connection with his properties, generally and unconditionally, the exclusive
jurisdiction of the aforesaid courts, and irrevocably agree to be bound by any
judgment rendered thereby in connection with this Release Agreement..  Each
party to this Release Agreement waives any objection to jurisdiction and venue
of any action instituted hereunder and shall not assert any defense based on
lack of jurisdiction or venue or based upon forum non conveniens.

 

11.           Waiver of Jury Trial.  EACH PARTY TO THIS RELEASE AGREEMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION (A) ARISING UNDER THIS RELEASE AGREEMENT OR ANY OTHER
INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH,
OR (B) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE
PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THIS RELEASE AGREEMENT OR ANY
OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION
HEREWITH, OR THE TRANSACTIONS RELATED HERETO OR THERETO IN EACH CASE WHETHER NOW
EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT OR
OTHERWISE AND EACH PARTY HEREBY CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY
PARTY TO THIS RELEASE AGREEMENT MAY

 

3

--------------------------------------------------------------------------------


 

FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENTS OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO
TRIAL BY JURY.  IN ADDITION, EACH PARTY WAIVES THE RIGHT TO CLAIM OR RECOVER IN
ANY SUCH SUIT, ACTION OR PROCEEDING ANY DAMAGES OTHER THAN OR IN ADDITION TO
ACTUAL DAMAGES.

 

12.           Counterparts; Electronic Signatures.  This Release Agreement may
be executed in one or more counterparts, all of which taken together shall
constitute one and the same agreement.  Any signature delivered by a party in
PDF via e-mail or by facsimile shall be deemed to be an original signature
hereto.

 

13.           Amendment.  No amendment, modification, rescission, waiver or
release of any provision of this Release Agreement shall be effective unless the
same shall be in writing and signed by the parties hereto.

 

14.           Headings.  Section headings in this Release Agreement are included
herein for convenience of reference only and shall not constitute a part of this
Release Agreement for any other purpose.

 

[ Remainder of page intentionally left blank ]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Release Agreement has been duly executed as of the day
and year first written above.

 

PNC BANK, NATIONAL ASSOCIATION,

 

P&F INDUSTRIES, INC.

as Agent and Lender

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Bryan Shia

 

By:

/s/ Joseph A. Molino, Jr.

 

Bryan Shia

 

Name:

Joseph A. Molino, Jr.

 

Vice President

 

Title:

Vice President

 

 

 

 

 

NATIONWIDE INDUSTRIES, INC.

 

PACIFIC STAIR PRODUCTS, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Joseph A. Molino, Jr.

 

By:

/s/ Joseph A. Molino, Jr.

Name:

Joseph A. Molino, Jr.

 

Name:

Joseph A. Molino, Jr.

Title:

Vice President

 

Title:

Vice President

 

 

 

 

 

WOODMARK INTERNATIONAL, L.P.

 

CONTINENTAL TOOL GROUP, INC.

 

 

 

 

 

By:

Countrywide Hardware, Inc., its G.P.

 

 

 

 

 

 

 

 

By:

/s/ Joseph A. Molino, Jr.

 

By:

/s/ Joseph A. Molino, Jr.

Name:

Joseph A. Molino, Jr.

 

Name:

Joseph A. Molino, Jr.

Title:

Vice President

 

Title:

Vice President

 

 

 

 

 

FLORIDA PNEUMATIC MANUFACTURING CORPORATION

 

HY-TECH MACHINE, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Joseph A. Molino, Jr.

 

By:

/s/ Joseph A. Molino, Jr.

Name:

Joseph A. Molino, Jr.

 

Name:

Joseph A. Molino, Jr.

Title:

Vice President

 

Title:

Vice President

 

 

 

 

 

COUNTRYWIDE HARDWARE, INC.

 

WILP HOLDINGS, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Joseph A. Molino, Jr.

 

By:

/s/ Joseph A. Molino, Jr.

Name:

Joseph A. Molino, Jr.

 

Name:

Joseph A. Molino, Jr.

Title:

Vice President

 

Title:

Vice President

 

 

 

 

 

GREEN MANUFACTURING, INC.

 

EMBASSY INDUSTRIES, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Joseph A. Molino, Jr.

 

By:

/s/ Joseph A. Molino, Jr.

Name:

Joseph A. Molino, Jr.

 

Name:

Joseph A. Molino, Jr.

Title:

Vice President

 

Title:

Vice President

 

5

--------------------------------------------------------------------------------